      Case: 1:18-cv-06660 Document #: 1 Filed: 10/02/18 Page 1 of 4 PageID #:1



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


FOX VALLEY & VICINITY CONSTRUCTION                   )
WORKERS WELFARE FUND,                                )
                                                     )
FOX VALLEY & VICINITY CONSTRUCTION                   )
WORKERS PENSION FUND,                                )
                                                     )
LAKE COUNTY, ILLINOIS, PLASTERERS &                  )
CEMENT MASONS RETIREMENT SAVINGS                     )
FUND,                                                )
                                                     )       CIVIL ACTION
                              Plaintiffs,            )
                                                     )       NO. 18 C 6660
       vs.                                           )
                                                     )       JUDGE
MUFFLER CONCRETE AND SONS, INC.,                     )
an Illinois corporation,                             )
                                                     )
                              Defendant.             )

                                            COMPLAINT

               The Plaintiffs, FOX VALLEY & VICINITY CONSTRUCTION WORKERS

WELFARE FUND, FOX VALLEY & VICINITY CONSTRUCTION WORKERS PENSION FUND

and LAKE COUNTY, ILLINOIS, PLASTERERS & CEMENT MASONS RETIREMENT

SAVINGS FUND, by their attorneys, complaining of the Defendant, MUFFLER CONCRETE AND

SONS, INC., an Illinois corporation, allege as follows:

               1.     This action arises under the laws of the United States and is brought pursuant

to the Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. §§1132, 1145

(hereinafter referred to as "ERISA"). Jurisdiction is based upon the existence of questions arising

thereunder, as hereinafter more fully appears.
      Case: 1:18-cv-06660 Document #: 1 Filed: 10/02/18 Page 2 of 4 PageID #:2



               2.      Plaintiffs, the FOX VALLEY & VICINITY CONSTRUCTION WORKERS

WELFARE FUND, FOX VALLEY & VICINITY CONSTRUCTION WORKERS PENSION FUND

and LAKE COUNTY, ILLINOIS, PLASTERERS & CEMENT MASONS RETIREMENT

SAVINGS FUND, are various welfare, pension and related joint, labor-management funds and bring

this action as "employee welfare benefit funds," and "plans," under ERISA. Plaintiff Funds are

administered within this District.

               3.      MUFFLER CONCRETE AND SONS, INC. (“Muffler”) is obligated to make

fringe benefit contributions to the Funds, under the terms of the certain "Agreements and

Declarations of Trust," establishing and outlining the administration of these Funds, and pursuant

to the terms of a collective bargaining agreement adopting these "Agreements and Declarations of

Trust" and entered into by Defendant.

               4.      As an employer obligated to make fringe benefit contributions to the Funds,

Muffler is specifically required to do the following:

               (a)     To submit to Plaintiffs for each month, by the 15th day of the month
                       following the month for which the report is made, a report stating the names,
                       social security numbers, and total hours worked in such month by each and
                       every person on whose behalf contributions are required to be made by
                       Defendant to Plaintiffs; or, if no such persons are employed for a given
                       month, to submit a report so stating;

               (b)     To accompany the aforesaid reports with payment of contributions based
                       upon an hourly rate as stated in the applicable agreements;

               (c)     To make all of its payroll books and records available to Plaintiffs for the
                       purpose of auditing same, to determine whether Defendant is making full
                       payment as required under the applicable agreements;

               (d)     To compensate Plaintiffs for the additional administrative costs and burdens
                       imposed by Defendant's failure to pay, or untimely payment of, contributions,
                       by way of the payment of liquidated damages in the amount of 10 percent of


                                                 2
       Case: 1:18-cv-06660 Document #: 1 Filed: 10/02/18 Page 3 of 4 PageID #:3



                       any and all contributions which are not timely received by Plaintiffs for a
                       particular month, as specified fully in Paragraph 4(a) above, together with
                       interest as provided in ERISA, 29 U.S.C. §1132(g);

               (e)     To pay any and all costs incurred by Plaintiffs in auditing Defendant's payroll
                       records, should it be determined that Defendant was delinquent in the
                       reporting or submission of all contributions required of it to be made to
                       Plaintiffs;

               (f)     To pay Plaintiffs' reasonable attorneys' fees and costs necessarily incurred in
                       the prosecution of any action to require Defendant to submit its payroll books
                       and records for audit or to recover delinquent contributions;

               (g)     To furnish to Plaintiffs a bond with good and sufficient surety thereon, in an
                       amount acceptable to Plaintiffs, to cover future contributions due the
                       Plaintiffs.

               5.      As an employer obligated to make fringe benefit contributions to Plaintiffs

under the terms of the Agreements and Declarations of Trust, upon the request of the Plaintiffs,

Muffler is specifically required to furnish to the Plaintiffs a bond, with reputable surety thereon and

the Plaintiffs named as obligees thereunder, in an amount to be determined by the Plaintiffs

consistent with the anticipated future obligations of Muffler.

               6.      Pursuant to the power and authority provided by the terms of the Agreements

and Declarations of Trust, the Plaintiffs have requested that Muffler furnish to the Plaintiffs a bond,

with reputable surety thereon and with the Plaintiffs as obligees thereunder, in the amount of $10,000

to assure future payment of Muffler's obligations.

               7.      The amount of the bond requested is consistent with the anticipated future

obligations of Muffler to the Plaintiffs under the terms of the Agreements and Declarations of Trust

based upon Muffler's past reporting history.




                                                  3
          Case: 1:18-cv-06660 Document #: 1 Filed: 10/02/18 Page 4 of 4 PageID #:4



                       8.         Plaintiffs have requested that Muffler perform its obligations as aforesaid, but

Muffler has failed and refused to so perform.

                       9.         Muffler’s continuing refusal and failure to perform its obligations to Plaintiffs

is causing and will continue to cause irreparable injuries to Plaintiffs for which Plaintiffs have no

adequate remedy at law.

                       WHEREFORE, Plaintiffs pray:

                       A.         That Muffler be permanently enjoined to perform its obligations to Plaintiffs

under the terms of the Agreements and Declarations of Trust and to obtain and furnish to the

Plaintiffs a bond in the amount of $10,000 for contributions, liquidated damages and attorneys' fees,

with reputable surety thereon and the Plaintiffs as obligees thereunder.

                       B.         That judgment be entered in favor of Plaintiffs and against Muffler for

Plaintiffs' reasonable attorneys' fees and court costs necessarily incurred in this action as specified

herein or subsequently determined all as provided in the Plans and in ERISA.

                       C.         That Plaintiffs have such further relief as may be deemed just and equitable

by the Court, all at Defendant's cost.



                                  /s/ Catherine M. Chapman
Catherine M. Chapman
Attorney for the Plaintiffs
BAUM SIGMAN AUERBACH & NEUMAN, LTD.
200 West Adams Street, Suite 2200
Chicago, IL 60606-5231
Bar No.: 6204026
Telephone: (312) 216-2565
Facsimile: (312) 236-0241
E-Mail: cchapman@baumsigman.com
I:\Fvcwj\Muffler Concrete\complaint.cmc.df.wpd




                                                             4
